DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, and 9-10 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2014/0217474 A1 to Lee et al. (“Lee”).												As to claim 1, Lee discloses an image sensing device comprising: one photoelectric conversion element (510) configured to generate photocharges in response to incident light; one floating diffusion region (525, 535, 545, 555) located in the vicinity of the one photoelectric conversion element (510) and configured to temporarily store the photocharges generated by the photoelectric conversion element (510); and a transfer gate (520, 530, 540, 550) disposed to overlap with the one photoelectric conversion element (510) and configured to transmit the photocharges generated by the one photoelectric conversion element (510) to the one floating diffusion region (525, 535, 545, 555), wherein the transfer gate (520, 530, 540, 550) includes: a first transfer gate (520) disposed to overlap a center section of the one photoelectric conversion element (510), and configured to operate in response to a first potential level; a second transfer gate (540) located at one side of the first transfer gate (520); and a third transfer gate (550) located at another side of the first transfer gate (520), wherein the second transfer gate (540) and the third transfer gate (550) are disposed to overlap a boundary region (¶ 0155) of the one photoelectric conversion element (510) and configured to operate in response to a second potential level different from the first potential level, and wherein the first transfer gate (520), the second transfer gate (540), and the third transfer gate (550) overlap different portions of the one photoelectric conversion element (510) that is located at a certain level within a substrate (503, 504) (See Fig. 4, Fig. 23, Fig. 24, Fig. 25, ¶ 0093, ¶ 0152-¶ 0162) (Notes: the limitation “first, second, third transfer gates” are disposed at three distinct sides such that the limitation “at one side…and at another side of the first transfer gate” relative to each other is met. Further, the limitation “a center section” does not specify any particular dimension of an area/section such that a majority of the one photoelectric conversion element reads on the “center section” that is overlapped by the first transfer gate. In view of such an interpretation, the edge of the one photoelectric conversion element is the “boundary region” overlapped by the second and third transfer gates, where the limitation “region” is defined as an extensive, continuous part of a surface, space, or body by Dictionary.com).								As to claim 2, Lee further discloses wherein the first potential level has a higher potential level than the second potential level (See ¶ 0156) (Notes: respective potential levels for different purposes have higher and lower potential levels).				As to claim 3, Lee further discloses wherein the first transfer gate (520) is positioned to overlap a maximum capacitance point of the one photoelectric conversion element (510) (See Fig. 23) (Notes: the limitation “maximum capacitance point” does not specify any reference point. Since 525 overlaps the relatively large area of the one photoelectric conversion element to obtain the maximum capacitance, the limitation is considered met).												As to claim 5, Lee further discloses wherein the second transfer gate (540) and the third transfer gate (550) are arranged symmetrical with respect to the first transfer gate (520) (See Fig. 23).									 	As to claim 6, Lee further discloses wherein each of the second transfer gate (540) and the third transfer gate (550) operates based on a different potential level (See ¶ 0156, ¶ 0161).											As to claim 7, Lee further discloses wherein each of the second transfer gate (540) and the third transfer gate (550) operates based on a same potential level (See ¶ 0156, ¶ 0161).												As to claim 9, Lee further discloses wherein the second (540) and third (550) transfer gates partly overlap with the one photoelectric conversion element (510) and partly overlaps with the one floating diffusion region (525/535/545/555) (See Fig. 23).		As to claim 10, Lee discloses further comprising: contacts (TX) disposed at top surfaces of the first transfer gate (520), the second transfer gate (540), and the third transfer gate (550), wherein the contacts (TX) overlap the boundary region (¶ 0155) of the one photoelectric conversion element (510) (See Fig. 4, Fig. 27).				Further, the claim limitations “configured to generate photocharges in response to incident light, configured to temporarily store the photocharges generated by the photoelectric conversion element, configured to transmit the photocharges generated by the one photoelectric conversion element to the one floating diffusion region, configured to operate in response to a first potential level, configured to operate in response to a second potential level different from the first potential level, wherein the first potential level has a higher potential level than the second potential level, operates based on a different potential level, operates based on a same potential level” specify an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Allowable Subject Matter
Claims 8, 11-13 and 15-23 are allowed.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Ohno (US 2010/0289935 A1).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815